DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,069,817. Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/373,879
Patent No. 11,069,817
2. A semiconductor device comprising: 

an oxide semiconductor layer including a channel formation region; 






a second conductive layer over the oxide semiconductor layer; 





a third conductive layer electrically connected to the oxide semiconductor layer; 

a fourth conductive layer electrically connected to the oxide semiconductor layer, 

wherein the first conductive layer and the channel formation region overlap with each other, 

wherein the second conductive layer and the channel formation region overlap with each other, 

wherein the second conductive layer is formed in contact with a same layer as the third conductive layer and the fourth conductive layer, 

wherein each of the second conductive layer, the third conductive layer and the fourth conductive layer includes a first layer and a second layer over the first layer, 


wherein the first layer includes molybdenum and titanium, and wherein the second layer includes copper.


an oxide semiconductor layer including a channel formation region; 



a second conductive layer over the oxide semiconductor layer, the second conductive layer including a region overlapping with the channel formation region with a second insulating layer interposed therebetween, and 

third and fourth conductive layers each electrically connected to the oxide semiconductor layer, 











wherein the second conductive layer and the third and fourth conductive layers are formed in contact with a same layer, 


wherein each of the second conductive layer, the third conductive layer and the fourth conductive layer is a stack of layers including a first layer and a second layer over the first layer, 

wherein the first layer includes at least one of molybdenum and titanium, and wherein the second layer includes copper.


Claims 2, 4, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 8 of U.S. Patent No. 10,700,215.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/373,879
Patent No. 10,700,215
2. A semiconductor device comprising: 

an oxide semiconductor layer including a channel formation region; 

a first conductive layer below the oxide semiconductor layer; 




a second conductive layer over the oxide semiconductor layer; 












a third conductive layer electrically connected to the oxide semiconductor layer; 

a fourth conductive layer electrically connected to the oxide semiconductor layer, 

wherein the first conductive layer and the channel formation region overlap with each other, 

wherein the second conductive layer and the channel formation region overlap with each other, 



wherein each of the second conductive layer, the third conductive layer and the fourth conductive layer includes a first layer and a second layer over the first layer, 


wherein the first layer includes molybdenum and titanium, and wherein the second layer includes copper.


an oxide semiconductor layer over the gate insulating layer;

a gate electrode; 

a gate insulating layer over the gate electrode; 


a first insulating film over the source electrode layer and the drain electrode layer; 
a conductive layer over the first insulating film; 



a pixel electrode over the second insulating film, the pixel electrode electrically connected one of the source electrode layer and the drain electrode layer, 

a source electrode layer over the oxide semiconductor layer; 

a drain electrode layer over the oxide semiconductor layer; 

wherein each of the source electrode layer and the drain electrode layer includes a first layer and a second layer over the first layer, 

wherein the first layer includes indium and oxygen, 



wherein each of the conductive layer and the pixel electrode includes indium and oxygen, and 

wherein the conductive layer overlaps with the oxide semiconductor layer and the pixel electrode.


Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,134,912.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/373,879
Patent No. 10,134,912




an oxide semiconductor layer including a channel formation region; 


a first conductive layer below the oxide semiconductor layer; 




a second conductive layer over the oxide semiconductor layer; 


a third conductive layer electrically connected to the oxide semiconductor layer; 



wherein the first conductive layer and the channel formation region overlap with each other, 

wherein the second conductive layer and the channel formation region overlap with each other, 

wherein the second conductive layer is formed in contact with a same layer as the third conductive layer and the fourth conductive layer, 














wherein each of the second conductive layer, the third conductive layer and the fourth conductive layer includes a first layer and a second layer over the first layer, 


wherein the first layer includes molybdenum and titanium, and wherein the second layer includes copper.


an oxide semiconductor layer over the first insulating layer, the oxide semiconductor layer including a channel formation region;

a gate electrode; a first insulating layer over the gate electrode; 




a first conductive layer over the second insulating layer, the first conductive layer comprising indium;

a source electrode and a drain electrode over the oxide semiconductor layer; 









a second insulating layer over the source electrode and the drain electrode; 


 third insulating layer over the first conductive layer; and a pixel electrode over the third insulating layer, the pixel electrode electrically connected to one of the source electrode and the drain electrode, wherein the second region comprises: a second conductive layer including a same material with the gate electrode; the first insulating layer over the second conductive layer; and a third conductive layer over the first insulating 

wherein the source electrode and the drain electrode each comprise a first layer and a second layer, 



wherein the first layer comprises indium and oxygen, wherein the second layer comprises copper, wherein the first conductive layer overlaps with the channel formation region, wherein the pixel electrode overlaps with the first conductive layer, and wherein the second conductive layer and the third conductive layer are electrically connected to each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628